SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

478
KA 10-02156
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

WILLIAM BROCKINGTON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Monroe County Court (Frank P. Geraci,
Jr., J.), entered September 21, 2010. The order determined that
defendant is a level three risk pursuant to the Sex Offender
Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order determining that he
is a level three risk pursuant to the Sex Offender Registration Act
(Correction Law § 168 et seq.). Defendant failed to preserve for our
review his contention that he was entitled to a downward departure
from his presumptive risk level (see People v Ratcliff, 53 AD3d 1110,
lv denied 11 NY3d 708). “In any event, that contention lacks merit
inasmuch as defendant failed to present clear and convincing evidence
of special circumstances justifying a downward departure” (People v
Regan, 46 AD3d 1434, 1435; see Ratcliff, 53 AD3d 1110).




Entered:   April 20, 2012                          Frances E. Cafarell
                                                   Clerk of the Court